 1   Steven G. Rosales
     Attorney at Law: 222224
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Job Robles
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10   JOB ROBLES,                              )   Case No.: 1:17-cv-00566-BAM
                                              )
11                Plaintiff,                  )   STIPULATION FOR THE AWARD
                                              )   AND PAYMENT OF ATTORNEY
12         vs.                                )   FEES AND EXPENSES PURSUANT
                                              )   TO THE EQUAL ACCESS TO
13   NANCY A. BERRYHILL, Acting               )   JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,         )   AND COSTS PURSUANT TO 28
14                                            )   U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE
18   JUDGE OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Job Robles be
21   awarded attorney fees and expenses in the amount of FOUR THOUSAND ONE
22   HUNDRED dollars ($4,100.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
24   compensation for all legal services rendered on behalf of Plaintiff by counsel in
25   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Job Robles, the
 2   government will consider the matter of Job Robles's assignment of EAJA fees to
 3   Steven G. Rosales. The retainer agreement containing the assignment is attached
 4   as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010), the ability
 5   to honor the assignment will depend on whether the fees are subject to any offset
 6   allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9          Fees shall be made payable to Job Robles, but if the Department of the
10   Treasury determines that Job Robles does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Job Robles.1 Any payments made shall be delivered to Steven G.
14   Rosales.
15          This stipulation constitutes a compromise settlement of Job Robles's request
16   for EAJA attorney fees, and does not constitute an admission of liability on the part
17   of Defendant under the EAJA or otherwise. Payment of the agreed amount shall
18   constitute a complete release from, and bar to, any and all claims that Job Robles
19   and/or Steven G. Rosales including Law Offices of Lawrence D. Rohlfing may
20   have relating to EAJA attorney fees in connection with this action.
21
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
 1         This award is without prejudice to the rights of Steven G. Rosales and/or the
 2   Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
 3   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: January 7, 2019          Respectfully submitted,
 5                                  LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                       /s/ Steven G. Rosales
                                BY: __________________
 7                                 Steven G. Rosales
                                   Attorney for plaintiff Job Robles
 8
 9   DATED: January 7, 2019
                                    McGREGOR W. SCOTT
10                                  United States Attorney
11
                                           /s/ Chantal R. Jenkins
12
13                                  CHANTAL R. JENKINS
                                    Special Assistant United States Attorney
14                                  Attorneys for Defendant Nancy A. Berryhill,
                                    Acting Commissioner of Social Security
15                                  (Per e-mail authorization)

16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
 1                                         ORDER
 2
 3         Based upon the parties’ stipulation for the award and payment of attorney’s
 4   fees pursuant to the Equal Access to Justice Act (“Stipulation”) filed on January 9,
 5   2019, IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. § 2412, fees in the
 6   amount of four thousand one hundred dollars ($4,100.00) be awarded subject to the
 7   terms of the Stipulation.
 8
 9   IT IS SO ORDERED.

10      Dated:   January 9, 2019                      /s/ Barbara   A. McAuliffe      _
11                                              UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
